Citation Nr: 0324680	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-22 549	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1  Evaluation of post-operative residuals of a right ankle 
fracture with post-traumatic arthritis, rated as 10 percent 
disabling from September 29, 1998.

2.  Evaluation of post-operative residuals of a right ankle 
fracture with post-traumatic arthritis, rated as 20 percent 
disabling from May 22, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
St. Paul, Minnesota RO that, among other things, granted a 
claim of entitlement to service connection for post-operative 
residuals of a right ankle fracture and assigned a zero 
percent evaluation under 38 C.F.R. § 4.71a (Diagnostic Code 
5271), effective September 29, 1998.  In January 1999, it was 
noted that the veteran had moved to New York and jurisdiction 
of his claims file was transferred to the Buffalo, New York 
RO.  By rating action of April 1999, the Buffalo RO increased 
the rating for post-operative residuals of a right ankle 
fracture from zero to 10 percent, effective 
September 29, 1998.

This case was before the Board in February 2001 when it was 
remanded for further development.  Thereafter, by rating 
action of June 2003, the RO increased the rating for service-
connected right ankle disability from 10 to 20 percent, 
effective May 22, 2003, and re-characterized it as post-
operative residuals of a right ankle fracture with post-
traumatic arthritis under 38 C.F.R. § 4.71a (Diagnostic Code 
5010-5271). 

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Analysis of such issues requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, September 29, 1998.


REMAND

Review of the claims file does not reflect that the veteran 
has been properly advised in accordance with the changes 
brought about by the Veterans Claims Assistance Act of 2000 
(VCAA).  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claims for 
higher evaluations for post-operative residuals of a right 
ankle fracture with post-traumatic arthritis, particularly 
the information or evidence required of the veteran and the 
evidence that VA will obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  

The Board notes that, although the RO sent the veteran a 
letter in March 2001 informing him of the passage of the 
VCAA, the RO did not specifically indicate what it would take 
to substantiate the veteran's claim for an evaluation higher 
than 10 percent for post-operative residuals of a right ankle 
fracture from September 29, 1998, which was the issue on 
appeal at the time of the letter.  Instead, the RO informed 
the veteran of the evidence needed to prevail in a claim for 
service connection.

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to the claims.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims for higher 
evaluations for post-operative residuals 
of a right ankle fracture.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable. 

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in June 2003, as well as the citation to 
38 C.F.R. § 3.159.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

